


110 HR 3700 IH: Fair Medicaid Drug Payment Act of

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3700
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to ensure
		  that individuals eligible for medical assistance under the Medicaid Program
		  continue to have access to prescription drugs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Medicaid Drug Payment Act of
			 2007.
		2.Providing
			 adequate pharmacy reimbursement under Medicaid
			(a)Pharmacy
			 reimbursement limits
				(1)In
			 generalSection 1927(e) of the Social Security Act (42 U.S.C.
			 1396r–8(e)) is amended—
					(A)in paragraph (4),
			 by striking (or, effective January 1, 2007, two or more);
			 and
					(B)by striking
			 paragraph (5) and inserting the following:
						
							(5)Use of AMP in
				Upper Payment LimitsThe Secretary shall calculate the Federal
				upper reimbursement limit established under paragraph (4) as no less than 300
				percent of the weighted average (determined on the basis of utilization) of the
				most recent average manufacturer prices for pharmaceutically and
				therapeutically equivalent multiple source drug products that are available for
				purchase by retail community pharmacies on a nationwide basis. The Secretary
				shall implement a smoothing process for average manufacturer prices to ensure
				that Federal upper reimbursement limits do not vary significantly from month to
				month as a result of rebates, discounts, and other pricing practices. Such
				process shall be similar to the smoothing process used in determining the
				average sales price of a drug or biological under section
				1847A.
							.
					(2)Definition of
			 AMPSection 1927(k)(1) of such Act (42 U.S.C. 1396r–8(k)(1)) is
			 amended—
					(A)in subparagraph
			 (A), by striking by and all that follows through the period and
			 inserting “by—
						
							(i)wholesalers for
				drugs distributed to retail community pharmacies; and
							(ii)retail community
				pharmacies that purchase drugs directly from the
				manufacturer.
							;
				and
					(B)in subparagraph
			 (B)—
						(i)in
			 the subparagraph heading, by striking extended to
			 wholesalers and inserting and other payments; and
						(ii)by
			 striking regard to and all that follows through the period and
			 inserting “regard to—
							
								(i)customary prompt
				pay discounts extended to wholesalers;
								(ii)bona fide service
				fees paid by manufacturers to wholesalers or retail community pharmacies,
				including (but not limited to) distribution service fees, inventory management
				fees, product stocking allowances, and fees associated with administrative
				services agreements and patient care programs (such as medication compliance
				programs and patient education programs);
								(iii)reimbursement by
				manufacturers for recalled, damaged, expired, or otherwise unsalable returned
				goods, including (but not limited to) reimbursement for the cost of the goods
				and any reimbursement of costs associated with return goods handling and
				processing, reverse logistics, and drug destruction;
								(iv)payments received
				from, and rebates or discounts provided to, pharmacy benefit managers, managed
				care organizations, health maintenance organizations, insurers, hospitals,
				clinics, mail order pharmacies, long term care providers, manufacturers, or any
				other entity that does not conduct business primarily as a wholesaler or a
				retail community pharmacy;
								(v)any payments made
				by manufacturers that are associated with drugs dispensed by retail community
				pharmacies; and
								(vi)any other
				discounts, rebates, payments, or other financial transactions that are not
				received by, paid by, or passed through to, retail community
				pharmacies.
								.
						(3)Definition of
			 multiple source drugSection 1927(k)(7)(A)(i) of such Act (42
			 U.S.C. 1396r–8(k)(7)(A)(i)) is amended—
					(A)in the matter
			 preceding subclause (I), by striking there at least 1 other drug
			 product and inserting there are at least 2 other drug
			 products; and
					(B)in subclauses (I),
			 (II), and (III), by striking is each place it appears and
			 inserting are.
					(4)Definitions of
			 retail community pharmacy; wholesalerSection 1927(k) of such Act
			 (42 U.S.C. 1396r–8(k)) is amended by adding at the end the following new
			 paragraphs:
					
						(10)Retail
				community pharmacyThe term retail community
				pharmacy means a traditional independent pharmacy, traditional chain
				pharmacy, a supermarket pharmacy, or a mass merchandiser pharmacy that is
				licensed as a pharmacy by a State and that dispenses medications to the general
				public at retail prices. Such term does not include a pharmacy that dispenses
				prescription medications to patients primarily through the mail, nursing home
				pharmacies, long-term care facility pharmacies, hospital pharmacies, clinics,
				charitable or not-for-profit pharmacies, government pharmacies, or pharmacy
				benefit managers.
						(11)WholesalerThe
				term wholesaler means a drug wholesaler that is licensed as a
				wholesaler by a State and that is engaged in wholesale distribution of
				prescription drugs to retail community pharmacies, including (but not limited
				to) manufacturers, repackers, own-label distributors, private-label
				distributors, jobbers, brokers, warehouses (including manufacturer’s and
				distributor’s warehouses, chain drug warehouses, and wholesale drug warehouses)
				independent wholesale drug traders, and retail pharmacies that conduct
				wholesale
				distributions.
						.
				(b)Requirements of
			 prior authorization programsSection 1927(d)(5) of such Act (42
			 U.S.C. 1396r–8(d)(5)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking of the drug before its
			 dispensing for any medically accepted indication (as defined in subsection
			 (k)(6)) only if the system providing for such approval and inserting
			 by the State of the use of the drug before its dispensing for any
			 medically accepted indication (as defined in subsection (k)(6)). A State plan
			 under this title shall, as a condition of coverage or payment for a covered
			 outpatient drug for which Federal financial participation is available in
			 accordance with this section, subject to prior authorization all covered
			 outpatient drug products that are innovator multiple source drugs if such drug
			 products are more expensive than other biologically and therapeutically
			 equivalent drug products that are available for purchase in that State by
			 retail community pharmacies. The system providing for such approval
			 shall;
				(2)in
			 each of subparagraphs (A) and (B), by striking provides and
			 inserting provide;
				(3)by redesignating
			 subparagraphs (A) and (B) (as so amended) as subparagraphs (C) and (D),
			 respectively; and
				(4)by inserting
			 before subparagraph (C) (as so redesignated), the following new
			 subparagraphs:
					
						(A)require the
				prescriber to request prior authorization by substantiating the medical
				necessity of dispensing the covered outpatient drug as opposed to dispensing a
				substitute covered outpatient drug;
						(B)require that a
				prior authorization number assigned to the approved request by the State be
				included on the order for the covered outpatient drug issued by the prescriber
				or relayed to the dispensing pharmacist by the prescriber if the prescription
				is orally
				transmitted;
						.
				(c)Disclosure of
			 price information to the publicSection 1927(b)(3) of such Act
			 (42 U.S.C. 1396r–8(b)(3)) is amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (i), in
			 the matter preceding subclause (I), by inserting month of a
			 after each; and
					(B)in the last
			 sentence, by striking and shall, and all that follows through
			 the period; and
					(2)in subparagraph
			 (D)—
					(A)in clause (iii), by
			 inserting and after the comma;
					(B)in clause (iv), by
			 striking , and and inserting a period; and
					(C)by striking clause
			 (v).
					(d)Technical
			 amendmentSection 1927(d)(1) of such Act (42 U.S.C.
			 1396r–8(d)(1)) is amended in the paragraph heading by inserting
			 and
			 mandatory after permissible.
			(e)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect as if included in the enactment of the
			 Deficit Reduction Act of 2005 (Public Law 109–171).
				(2)ExceptionThe
			 amendments made by subsection (b) shall take effect on the date that is 180
			 days after the date of enactment of this Act.
				
